                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    GIORGIO ENEA,                                        Case No. 18-cv-02792-HSG
                                   8                   Plaintiff,                            ORDER DENYING PLAINTIFF'S
                                                                                             MOTION TO EXTEND DEADLINES
                                   9            v.
                                                                                             Re: Dkt. No. 61
                                  10    MERCEDES-BENZ USA, LLC, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Giorgio Enea moved to extend the deadlines in the Court’s scheduling order. Dkt.
                                  14   No. 61 (“Mot.”). Having carefully considered the parties’ arguments, the Court denied Plaintiff’s
                                  15   motion on November 8, 2019, Dkt. No. 64, and issues this short order explaining its reasoning for
                                  16   the record.
                                  17     I.   LEGAL STANDARD
                                  18          Federal Rule of Civil Procedure 16 provides that “[a] schedule may be modified only for
                                  19   good cause and with the judge’s consent.” Fed. R. Civ. P. 16. “Rule 16(b)’s ‘good cause’
                                  20   standard primarily considers the diligence of the party seeking the amendment.” Johnson v.
                                  21   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir.1992); see also Fed. R. Civ. P. 16
                                  22   Advisory Committee’s Notes (1983 amendment) (noting court may modify schedule “if it cannot
                                  23   reasonably be met despite the diligence of the party seeking the extension”). Thus, “Rule 16(b)’s
                                  24   ‘good cause’ standard primarily considers the diligence of the party seeking the amendment.” Id.;
                                  25   see also Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000). Where the moving
                                  26   party has not been diligent, the inquiry ends, and the motion should be denied. Zivkovic v. S. Cal.
                                  27   Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002); Johnson, 975 F.2d at 609. Whether or not to
                                  28   reopen discovery is in the discretion of the district court: the district court has “wide latitude in
                                   1   controlling discovery.” United States v. Reliance Ins. Co., 799 F.2d 1382, 1387 (9th Cir. 1986).

                                   2    II.   DISCUSSION

                                   3          Plaintiff filed his motion three days before discovery closed, seeking to extend the

                                   4   discovery deadline by approximately seven months, and the subsequent deadlines by

                                   5   approximately four to five months. See generally Mot. According to Plaintiff, this extension is

                                   6   necessary because MBUSA purportedly disclosed that discovery was in the possession of its

                                   7   parent company, Daimler AG. Id. at 2. Because Daimler AG is a foreign corporation, Plaintiff

                                   8   claims that it would take “approximately 3 months just to perfect service through the Hague

                                   9   Convention.” Id. at 3.

                                  10          The Court finds Plaintiff fails to show good cause to extend the deadlines in the Court’s

                                  11   Scheduling Order. While Plaintiff tries to shift the blame onto Defendant for refusing to accept

                                  12   service on behalf of Daimler AG (which is not a Defendant in this action), Plaintiff never raised
Northern District of California
 United States District Court




                                  13   the possibility of seeking discovery from Daimler AG until October 25, 2019, two weeks before

                                  14   the discovery deadline. Dkt. No. 63-1, Declaration of Alfredo W. Amoedo ¶ 10. And Plaintiff, by

                                  15   his own admission, discovered that Defendant purchases replacement sunroofs “and/or their

                                  16   component parts from Daimler AG” on July 23, 2019. Mot. at 2. Plaintiff could have sought to

                                  17   subpoena Daimler AG in July, or could have raised this discovery issue with the Court at that

                                  18   time. Instead, he waited over three months to request an extension just three days before the

                                  19   discovery deadline. Plaintiff clearly was not diligent in seeking to extend the deadlines.

                                  20   III.   CONCLUSION

                                  21          For the reasons set forth above, the Court DENIES Plaintiff’s motion to extend deadlines.

                                  22          IT IS SO ORDERED.

                                  23   Dated: 11/12/2019

                                  24                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28
                                                                                         2
